ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Judge.
In his motion for rehearing the appellant cites two cases involving circumstances held insufficient to show possession and urges that we distinguish them from the case at bar.
In Gonzales v. State, 143 Tex.Cr.R. 48, 156 S.W.2d 988, the only evidence linking *761the accused to a gallon of whiskey found buried on a vacant lot was some unidentified tracks near his home leading to the area where the bottle of whiskey was uncovered. It was further shown in that case that a public road near the lot and appellant’s home would allow any traveler access to the spot where the bottle was buried.
In Gill v. State, 169 Tex.Cr.R. 297, 334 S.W.2d 181, the evidence of possession was held insufficient where a taxi cab driver who was carrying nothing was seen to enter a bushy area, where officers subsequently found some bottled whiskey, and to emerge still carrying nothing.
These cases are readily distinguishable from the instant case because here eye witnesses testimony placed the appellant at the scene of the still, working and arranging the equipment.
Remaining convinced that this cause was properly disposed of on original submission, appellant’s motion for rehearing is overruled.